NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



LOUBERT JULES,                     )
                                   )
           Appellant,              )
                                   )
v.                                 )             Case No. 2D17-448
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 12, 2018.

Appeal from the Circuit Court for Lee
County; Margaret O. Steinbeck, Judge.

Loubert Jules, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Katherine Coombs Cline,
Assistant Attorney General, Tampa,
for Appellee.



PER CURIAM.

             Affirmed.




LaROSE, C.J., and SILBERMAN and LUCAS, JJ., Concur.